Title: From George Washington to Nathaniel Shaw, Jr., 7 August 1776
From: Washington, George
To: Shaw, Nathaniel Jr.

 

Sir
Head Quarters N. York 7th Aug. 1776

I duely received your favr of the 1st Inst. by Doctr Wolcott with an extreme fine Turtle, which was very acceptable, & for which I return you my best thanks—Am exceedingly sorry to hear the Prize ship was lost when so near the Harbour, but conclude it was an unavoidable accident, & as such we must be reconciled thereto—I wrote you the other day by some french Gentn to wch I refer, and am with due Regards Sir Your very humble Servt

Go: Washington

